DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
2.	The preliminary amendment filed on 04/1/2021 has been entered.   	
Claims 1-25 have been cancelled.  	
New claims 26-44 are pending.
Priority
3. 	Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120, through utility application 16/109,766 filed 08/23/2018. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 04/01/2021 has been considered.
Election/Restrictions
5.	Applicant’s election without traverse of Embodiment A (claims 26-30,32-38 and 40-44) in the reply filed on 5/27/22 is acknowledged. It should be pointed out that claim 38 belongs to Embodiment C; therefore, claims 31, 38 and 39 are withdrawn from consideration.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 26, 27, 30, 32, 34-37 and 40-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung (“Hung”) USPG-Pub 2014/0217575.
Hung discloses in Figs. 4-11A a semiconductor package comprising: a substrate (element 30/32) having a first surface and a second surface, opposite to the first surface, and including a plurality of pads (unnumbered pads shown in Figs. 4 and 11A) on the first surface thereof; a first semiconductor chip (element 34, ¶[0021]) disposed on the first surface of the substrate and electrically connected to a first group of pads among the plurality of pads; a second semiconductor chip (element 36, ¶[0021]) disposed on the first surface of the substrate, electrically connected to a second group of pads among the plurality of pads, and spaced apart from the first semiconductor chip in a first direction; a stiffener (organic element 40, ¶[0022] or heavily loaded with filler particles element 40, ¶[0026]) disposed on the first semiconductor chip and the second semiconductor chip and covering a space between the first semiconductor chip and the second semiconductor chip; and an encapsulant (element 38 shown in Fig. 4 or element 64 shown Fig. 11A) disposed on the first surface of the substrate and covering at least portions of each of the first semiconductor chip, the second semiconductor chip, and the stiffener, wherein the first semiconductor chip (element 34) has a first width in the first direction, the second semiconductor chip (element 36) has a second width, narrower than the first width in the first direction, and the stiffener has a third width equal to or less than a sum of the first width, the second width and a width of the space in the first direction. 
Re claim 27, Hung discloses wherein an area of an upper surface of the second semiconductor chip is less than an area of an upper surface of the first semiconductor chip, and wherein the stiffener covers portions of upper surfaces of each of the first and second semiconductor chips adjacent to each other. 
Re claim 30, Hung discloses wherein the stiffener extends onto an upper surface of a peripheral portion of the second semiconductor chip, adjacent to an edge region of the substrate.
Re claim 32, Hung discloses wherein the stiffener covers an upper surface of a peripheral portion of the first semiconductor chip, adjacent to an edge region of the substrate.
Re claim 34, Hung discloses wherein the encapsulant (element 64 shown Fig. 11A) covers at least a sidewall of each of the first semiconductor chip, the second semiconductor chip and the stiffener. 
Re claim 35, Hung discloses wherein a portion of a lower surface of the stiffener on the space between the first semiconductor chip and the second semiconductor chip is higher than a bottom surface of each of the first semiconductor chip and the second semiconductor chip (Figs. 4-11A). 
Re claim 36, Hung discloses wherein a portion of the encapsulant (element 38 shown in Figs. 4-10) below the portion of the lower surface of the stiffener is in contact with sidewalls of the first and second semiconductor chips. 
Re claim 37, Hung discloses wherein the first semiconductor chip (element 34, ¶[0021]) is a logic chip , and the second semiconductor chip (element 36, ¶[0021]) is a memory chip.
Re claim 40, Hung discloses wherein the stiffener (heavily loaded with filler particles element 40, ¶[0026]) has greater rigidity than the encapsulant (molding material or molding underfill ¶[0026]). 
Re claim 41, Hung discloses comprising a heat spreader (element 20/58, Fig. 8 and ¶¶ [0038], 0039 and 0042) on the stiffener. 
Re claim 42, Hung discloses in Figs. 4-11A a semiconductor package comprising: a substrate (element 30/32) having a first surface and a second surface, opposite to the first surface, and including a plurality of pads (unnumbered pads shown in Figs. 4 and 11A) on the first surface thereof; a first semiconductor chip (element 34, ¶[0021]) disposed on the first surface of the substrate and electrically connected to a first group of pads among the plurality of pads; a second semiconductor chip (element 36, ¶[0021]) disposed on the first surface of the substrate, electrically connected to a second group of pads among the plurality of pads; a stiffener (organic element 40, ¶[0022] or heavily loaded with filler particles element 40, ¶[0026]) covering at least a portion of an upper surface of the first semiconductor chip, at least a portion of an upper surface of the second semiconductor chip, and a space between the first semiconductor chip and the second semiconductor chip, and having a plate shape; and an encapsulant (element 38 shown in Fig. 4 or element 64 shown Fig. 11A) disposed on the first surface of the substrate and covering at least portions of each of side walls of the first semiconductor chip, the second semiconductor chip, and the stiffener and at least portions of each of the upper surfaces of the first and second semiconductor chips, wherein the encapsulant does not exist between the stiffener, the first and second semiconductor chips in a direction perpendicular to the first surface. 
Re claim 43, Hung discloses in Figs. 4-11A a semiconductor package comprising: a first substrate (element 32) having opposite first and second surfaces, the first substrate including a plurality of first pads (unnumbered pads shown in Figs. 4 and 11A) on the first surface thereof and a plurality of second pads (unnumbered pads on the other surface of element 32 shown in Figs. 4 and 11A) on the second surface thereof electrically connected (thru distribution lines discussed in ¶[0021]) to the plurality of first pads; a first semiconductor chip (element 34, ¶[0021]) on the first surface of the first substrate, the first semiconductor chip connected to first portions of the plurality of first pads; a second semiconductor chip on the first surface of the first substrate, the second semiconductor chip (element 36, ¶[0021]) connected to second portions of the plurality of first pads; a stiffener (organic element 40, ¶[0022] or heavily loaded with filler particles element 40, ¶[0026]) on the first semiconductor chip and the second semiconductor chip, the stiffener covering a space between the first semiconductor chip and the second semiconductor chip; and an encapsulant (element 38 shown in Fig. 4 or element 64 shown Fig. 11A) on the first surface of the first substrate, the encapsulant covering a sidewall of the first semiconductor chip, a sidewall of the second semiconductor chip, and a sidewall of the stiffener, wherein the stiffener has a planar area covering only portions of each of upper surfaces of the first semiconductor chip and the second semiconductor chip (Figs. 4 and 11A). 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 28, 29, 33 and 44  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Chu et al. (“Chu”) US PG-Pub 2010/0171206.
Hung does not explicitly disclose the recited width/thickness of claims 28, 29 and 33. However, it would have been an obvious matter of choice to form the width/thickness to be sized as claimed, since such a modification would have involved a mere change in the size of the constituent components. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). One would have been motivated to change to such width/thickness, depending on the desired specifications of the device. 
Re claim 44, Hung discloses the device structure as recited in the claim. The difference between Hung and the present claim is the recited second substrate including upper pads, lower pads, and a redistribution layer connecting the upper pads and the lower pads 
Chu discloses a second substrate (element 334) including upper pads (element 318a), lower pads (element 334a), and a redistribution layer (unnumbered vias embedded in element 312) connecting the upper pads and the lower pads, wherein a first substrate (element 322) is disposed on the second substrate, wherein a plurality of second pads (element 328a) of the first substrate are connected to the upper pads of the second substrate (thru 328b, Fig. 10).  
Chu's teachings could be incorporated with Hung's device which would result in the claimed invention. The motivation to combine Chu's teachings would be to provide proper device connection and/or improve signal transmission. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Chu's teachings to arrive at the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893